In an action to recover on a contract for professional services, the appeal is from an order of the County Court, Westchester County, which (1) granted respondent’s motion to vacate and set aside a default judgment, and to extend his time within which to answer, (2) provided that the judgment theretofore entered stand as security, and (3) permitted respondent to serve a notice of appearance within a specified time. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.